ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_05_EN.txt.                      414




                               Dissenting opinion of Judge Donoghue



                        Disagreement with outcome and approach of the Court in rejecting Costa Rica’s
                     Application to intervene — Cross-reference to separate dissent regarding
                     Honduras’s Application to intervene for general discussion of intervention and
                     Court’s practice in maritime delimitation cases involving overlapping claims —
                     Overlap of Costa Rica’s claims with area at issue sufficient to show that Costa
                     Rica has an interest of a legal nature that “may” be affected — Parties’ opposition
                     to intervention not dispositive where Article 62 criteria are met.


                       1. I have dissented from the decision to reject Costa Rica’s Application
                     to intervene as a non‑party in these proceedings. I part company with the
                     Court not only as to the result, but also as to its approach to Article 62
                     of the Statute of the Court.

                        2. I have also dissented today from the Court’s decision to reject the
                     Application of Honduras to intervene as a non‑party. In Part I of my dis-
                     senting opinion with respect to the Application of Honduras to intervene
                     in this case, I address the factors relevant to consideration of an applica-
                     tion to intervene under Article 62 of the Statute of the Court and examine
                     the Court’s practice of protecting third States that “may be affected” by
                     its judgments regarding maritime boundaries. The general conclusions
                     that I draw in Part I of my Honduras opinion also provide a foundation
                     for the conclusions that I reach in this opinion. Rather than reproducing
                     the same text here, I refer the reader to Part I of my Honduras opinion.
                        3. In Part I of my Honduras opinion, I discuss the Court’s practice in
                     delimitation cases in which the third States may have an interest in the
                     area at issue, calling attention in particular to its practice of using direc-
                     tional arrows to avoid delimiting boundaries in areas in which the rights
                     of a third State “may be affected”. I rely on this practice to support my
                     conclusion that a decision in a case in which the area to be delimited
                     overlaps (at least in part) an area claimed by a third State “may affect”
                     the “interest of a legal nature” of the third State, providing a basis for
                     granting the application of such a third State to intervene under Arti-
                     cle 62 of the Statute.

                        4. I turn now to the Application of Costa Rica. The area that Costa
                     Rica has described as a “minimum area of interest” in the Caribbean Sea
                     overlaps the area at issue in this case, as can be seen on the sketch‑map
                     attached to the Judgment. As that map shows, Costa Rica and Colombia
                     have agreed to a maritime boundary, pursuant to a treaty that is not in

                     70




7 CIJ1019.indb 136                                                                                         13/06/13 16:02

                     415 	 territorial and maritime dispute (diss. op. donoghue)

                     force but that both Costa Rica and Colombia observe in practice. Costa
                     Rica also has an agreed maritime boundary with Panama. On the other
                     hand, Costa Rica and Nicaragua have no agreed maritime boundary.
                     Instead, to support its assertion of an “interest of a legal nature”, Costa
                     Rica has defined the minimum area to which it asserts a claim vis‑à‑vis
                     Nicaragua (based on its calculation of an equidistance line) (CR 2010/12,
                     pp. 33‑40, paras. 4‑29 (Lathrop)).

                        5. At this stage in the proceedings, the Court is not equipped to draw
                     any conclusions about the likelihood that it would accept the position of
                     one Party or the other or would establish another line entirely. Thus, to
                     assess whether its decision in this case “may affect” Costa Rica’s interest
                     of a legal nature, it is appropriate for the Court to take into account the
                     claim of each Party. The way that a decision in the main proceedings “may
                     affect” the interest of a legal nature of Costa Rica is especially clear if one
                     examines the delimitation proposed by Colombia. As the Court notes,
                     Colombia has not requested that the Court fix the southern endpoint of
                     the maritime boundary that it is asked to determine (Judgment, para. 88).
                     The sketch‑map shows that the line proposed by Colombia would eventu-
                     ally intersect with the “minimum area of interest” claimed by Costa Rica.
                        6. The Court today does not clearly state whether it concludes that the
                     overlap of Costa Rica’s claim with the area at issue in the case gives rise
                     to an “interest of a legal nature”, although I see nothing in the Judgment
                     that would call that conclusion into question. The Court appears to
                     decide, however, that it can protect any such interest of a legal nature by
                     delimiting the boundary between Colombia and Nicaragua in a manner
                     that stops short of the area claimed by Costa Rica (ibid., para. 89). The
                     prospect of protecting Costa Rica’s interests through such means then
                     leads the Court to reject Costa Rica’s Application. As I explain in Part I
                     of my Honduras opinion, the expectation that the Court would decline to
                     set an endpoint and would instead use a directional arrow does not coun-
                     sel against intervention, but rather supports the conclusion that there the
                     third State has an interest of a legal nature that may be affected. Even
                     accepting that the Court is equipped to protect the interests of a third
                     State without intervention, Article 62 of the Statute does not require the
                     applicant for intervention to prove that intervention is the only means by
                     which the Court can avoid affecting an interest of a legal nature. (The
                     area claimed by Nicaragua also overlaps the area that Costa Rica
                     describes as its “minimum area of interest”. The line proposed by Nicara-
                     gua (as shown on the sketch‑map) does not intersect with Costa Rica’s
                     “minimum” area of interest, but a decision by the Court to accept the line
                     proposed by Nicaragua (as between Colombia and Nicaragua) could
                     have implications for the delimitation of Costa Rica’s boundary with
                     respect to either or both of the Parties.)

                       7. As discussed in Part I of my Honduras opinion, when the Court is
                     aware of the potential claim of a third State, it has typically affixed a

                     71




7 CIJ1019.indb 138                                                                                     13/06/13 16:02

                     416 	 territorial and maritime dispute (diss. op. donoghue)

                     directional arrow at the end of the boundary line to indicate that the pro-
                     longation of the boundary line established by its decision extends only
                     until it reaches the area where the rights or claims of a third State “may
                     be affected”. To determine the location of the last turning point and thus
                     the location where such a directional arrow should be placed, the Court
                     inevitably must assess or estimate the point at which a third State may
                     have an interest of a legal nature (i.e., in this case, a claim to maritime
                     areas that overlaps the area at issue in the case). If the Court does not
                     make that assessment, it risks placing a directional arrow within an area
                     that is subject to claim by a third State. This could be seen to prejudge the
                     delimitation of an area as between the third State and one or both of the
                     parties, neither of which may be entitled to the area vis‑à‑vis the third
                     State.
                       8. Thus, I conclude that Costa Rica has met its burden of demonstrat-
                     ing that it has an “interest of a legal nature that may be affected” by the
                     Judgment in this case. The Applicant also has defined a purpose that is
                     consistent with non‑party intervention — that of informing the Court of
                     Costa Rica’s legal rights and interests and of seeking to ensure that the
                     Court’s decision “does not affect those rights and interests” (Application
                     by Costa Rica for Permission to Intervene, p. 12, para. 24).
                       9. As discussed in Part I of my Honduras opinion, Costa Rica need
                     not establish an independent basis for jurisdiction in order to support its
                     application for non‑party intervention.

                        10. In concluding that Costa Rica should be permitted to intervene, I
                     have taken account of the Parties’ arguments with respect to the law and
                     have considered the views of the Parties, which were divided in their atti-
                     tudes towards the proposed intervention. Nicaragua opposed interven-
                     tion and made clear its concerns about the procedural consequences of
                     intervention. While I have an appreciation for those concerns, they do
                     not alter my conclusion that the Applicant has met its burden under Arti-
                     cle 62 and that the Court should have granted the Application, as it did
                     in the most recent case in which a third State with overlapping claims
                     applied to intervene (see Land and Maritime Boundary between Cameroon
                     and Nigeria (Cameroon v. Nigeria), Application for Permission to Inter‑
                     vene, Order of 21 October 1999, I.C.J. Reports 1999 (II)).
                        11. In my Honduras dissenting opinion, I make some general observa-
                     tions about the Court’s current practice in intervention cases, which
                     appears to invite third States to apply to intervene as a means to present
                     their views to the Court, whether or not the Application is granted, and I
                     offer some thoughts on how this approach might be improved.


                                                                (Signed) Joan E. Donoghue.




                     72




7 CIJ1019.indb 140                                                                                   13/06/13 16:02

